DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5/5/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/5/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0032] recites “the process 300.” This should be amended to “the process 200” to be consistent with fig. 2 and the rest of the specification.
Appropriate correction is required.

Claim Objections
Claims 3, 12, and 17 are objected to because of the following informalities: 
Claims 3, 12, and 17 recite “a displacement between the current trajectory point and a current path point.” Based on context, its interpreted that the path point is a given reference point while the trajectory point is an output of the neural network. However, a trajectory point and path point are synonymous in the field of trajectory planning and could cause confusion in differentiating the two. The examiner suggests amending the terminology to make it clear which point is which, such as referring to the trajectory point as a generated or output trajectory point and the path point as a given reference path point.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 13, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 13, and 18 recite the limitation "the reference direction.”  There is insufficient antecedent basis for this limitation in the claim. Its interpreted that the reference direction is referring to a direction indicated by the received plurality of path points. Dependent claims 6-8 and 15 are also rejected because they do not resolve the deficiencies of their parent claims.
Claim 20 recites the limitation "the adjusted predicted trajectory.”  There is insufficient antecedent basis for this limitation in the claim. Unlike its equivalent, claims 8 and 15, the claim is dependent off the independent claim 16 that does not mention generating an adjusted predicted trajectory. Claims 8 and 15 are dependent off claims 4 and 13 respectively that generates the adjusted predicted trajectory. Its interpreted that claim 20 was to be dependent off of claim 18, because no sense can be made of claim 20 without a generation of an adjusted predicted trajectory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-11, 14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yip (US 20190184561 A1).

Regarding Claims 1, 11, and 16,
Yip teaches
(Claim 1) A method of generating a trajectory of a robot, the method comprising (“systems and methods are provided that solve for fast, optimal motion plans using RNNs.” [0047]): 
(Claim 11) A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations for generating a trajectory of a robot, the operations comprising (“systems and methods are provided that solve for fast, optimal motion plans using RNNs.” [0047]; “The system and method may be fully implemented in any number of computing devices. Typically, instructions are laid out on computer readable media, generally non-transitory, and these instructions are sufficient to allow a processor in the computing device to implement the method of the invention. The computer readable medium may be a hard drive or solid state storage having instructions that, when run, are loaded into random access memory.” [0140]):
(Claim 16) One or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for generating a trajectory of a robot, the operations comprising (“systems and methods are provided that solve for fast, optimal motion plans using RNNs.” [0047]; “The system and method may be fully implemented in any number of computing devices. Typically, instructions are laid out on computer readable media, generally non-transitory, and these instructions are sufficient to allow a processor in the computing device to implement the method of the invention. The computer readable medium may be a hard drive or solid state storage having instructions that, when run, are loaded into random access memory.” [0140]):

receiving a plurality of path points (“The initial start point X.sub.init and the goal point x.sub.goal, also termed initial start and goal configurations, both elements of X.sub.free, are provided as query points.” [0052]); 
processing each network input of a plurality of network inputs in an input sequence that is derived from the path points using a trajectory generation neural network to generate an output sequence comprising a plurality of network outputs (“In one implementation of present systems and methods, shown in FIG. 1A by the network architecture 100, the system is seen to be composed of 4 stacked LSTM layers 22a.sub.1-22a.sub.4, each with 256 memory units, with the output layer being connected to the final LSTM hidden layer. In particular, FIG. 1A illustrates an “unfolded through time” version of the model architecture. The hidden layer weights are shared across timesteps as the inputs are iteratively updated and concatenated. When a start configuration 12 and a goal configuration 10 are input into the RNN 20a, the output is the first waypoint 14. The first waypoint 14 is concatenated with the goal configuration 10 as the network evolves to 20b with LSTM layers 22b.sub.1-22b.sub.4. This continues for subsequent waypoints such as waypoints 16 and 18, as the network unfolds through time, shown by states 20c and 20d with corresponding respective LSTM states.” [0058]; Examiner Interpretation: The first RNN/network input is the start configuration and the goal configuration. The subsequent inputs comprise the previously output waypoint and the goal configuration. Therefore, the inputs are derived from the original path points using a RNN. The output sequence is the generated waypoint sequence connecting the start and goal configurations. The waypoints are the network outputs.), 
each network output specifying a respective displacement between two adjacent trajectory points (“One exemplary objective is to find a path between x.sub.init and x.sub.goal in the c-space. x may be defined as a discrete sequence of waypoints.” [0052]; Also see paths generated in figs. 3-4; Examiner Interpretation: The waypoints generated by the network outputs are sequential waypoints that define a robot motion path and therefore each waypoint generated by the network is a subsequent location that specifies a displacement from an immediately preceding waypoint. The displacements between waypoints can be visualized in at least figs. 3-4.);
and generating, based on the output sequence, a predicted trajectory of the robot (“One exemplary objective is to find a path between x.sub.init and x.sub.goal in the c-space. x may be defined as a discrete sequence of waypoints. x is considered valid if it is continuous, collision free (each waypoint in the generated path should lie in X.sub.free), and feasible (x(0)=x.sub.init, X(t)=x.sub.goal for some finite t).” See at least [0052]; Examiner Interpretation: The generated path is the sequence of outputted waypoints.).

Regarding Claim 2,
Yip further teaches
wherein the predicted trajectory of the robot represents a prediction for an output trajectory of a closed trajectory generator when given the path points (“The training set may be determined by a sample based motion planner, e.g., one selected from the group consisting of: A* path planning algorithm, Djikstra's algorithm, RRT, or PRM. The RNN may be further configured to extract patterns occurring through sequences of inputs.” See at least [0016]; Examiner Interpretation: The A* path planning algorithm, Djikstra's algorithm, RRT, and PRM are interpreted to be closed trajectory generators. Since the RNN was trained by one of these, when the RNN is given path points, the RNN would generate a trajectory that would essentially predict what the closed trajectory generator would generate with the same given path points.).

Regarding Claims 5, 14, and 19,
Yip further teaches
the trajectory generation neural network is a recurrent neural network; and generating the output sequence comprising the plurality of network outputs comprises, at each of a plurality of time steps: processing, using the trajectory generation neural network, a current network input and a preceding network output to generate a current network output (“In one implementation of present systems and methods, shown in FIG. 1A by the network architecture 100, the system is seen to be composed of 4 stacked LSTM layers 22a.sub.1-22a.sub.4, each with 256 memory units, with the output layer being connected to the final LSTM hidden layer. In particular, FIG. 1A illustrates an “unfolded through time” version of the model architecture. The hidden layer weights are shared across timesteps as the inputs are iteratively updated and concatenated. When a start configuration 12 and a goal configuration 10 are input into the RNN 20a, the output is the first waypoint 14. The first waypoint 14 is concatenated with the goal configuration 10 as the network evolves to 20b with LSTM layers 22b.sub.1-22b.sub.4. This continues for subsequent waypoints such as waypoints 16 and 18, as the network unfolds through time, shown by states 20c and 20d with corresponding respective LSTM states.” [0058]; Examiner Interpretation: The inputs comprise the previously output waypoint (preceding network output) and the goal configuration (a current network input) to generate a following waypoint (a current network output).).

Regarding Claim 9,
Yip further teaches
wherein each trajectory point or path point is represented by multi-dimensional data having a respective dimension that is dependent on degrees of freedom (DoF) of the robot (“For a robot with a total of d motion DOF, the configuration space represents each DOF as a dimension in its coordinate system. Each d-dimensional point in the c-space represents all the joint values of the robot and therefore, the configuration of the robot in the real world.” [0051]; “One exemplary objective is to find a path between x.sub.init and x.sub.goal in the c-space. x may be defined as a discrete sequence of waypoints.” [0052]; Examiner Interpretation: The waypoints and configurations in c-space are represented by multi-dimensional data points which have respective dimensions that are dependent on DoF of the robot)

Regarding Claim 10,
Yip further teaches
training the trajectory generation neural network by optimizing an objective function measuring a difference between network outputs and target outputs that are derived from trajectories generated by Robot Controller Simulation (RCS) (“The method may further include training the deep feedforward neural network using RRT*, where an objective for the training is to minimize a mean squared error between a predicted state and an actual state, the actual state given by the RRT*.” See at least [0019]; Examiner Interpretation: The RRT* is interpreted to be an RCS since it simulates a robot control path. Minimizing an error between the NN output and the RRT* output is the same as optimizing an objective function.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 20190184561 A1) in view of Chalhoub (US 20130173096 A1).

Regarding Claims 4, 13, and 18,
Yip teaches the predicted trajectory and network output sequence (see parent claim rejection).
Yip does not teach the concept of determining that a current trajectory is parallel to a reference trajectory direction and adjusting the displacement of the current trajectory in response, and therefore Yip does not explicitly teach
further comprising: generating an adjusted predicted trajectory from the predicted trajectory, comprising, for each network output in the output sequence: determining whether the displacement that is specified by the network output is parallel to the reference direction of the current trajectory point; and in response to a positive determination: determining, based on two adjacent path points of the current trajectory point, an adjustment to the displacement.
However, Chalhoub teaches the concept of
determining that a current trajectory is parallel to a reference trajectory direction and adjusting the displacement of the current trajectory in response (“Intersection points M and N between the LOS circle and the current desired line segment are determined. The line-of-sight is defined as the line joining the vessel center to the forward looking intersection point N. The desired heading angle is provided to a vessel's heading controller. A drift is detected whenever the ship moves parallel to its desired trajectory for an extended period of time without being able to approach it. The drift detection algorithm is a built-in feature within the proposed guidance scheme to aid the ship controller in correcting for the ship drifting motion.” See at least [0008] and figs. 3-4).
Even though Chalhoub is directed to guiding a marine surface vessel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yip to further include the teachings of Chalhoub to reach a desired trajectory rather than maintaining the same error (see at least fig. 4). The idea of drift detection and correction taught by Chalhoub is relevant to trajectory generation and would be useful when applied to a neural network to correct unintended displacements in robots.

Allowable Subject Matter
Claims 3, 12, and, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The relevant prior art does not disclose all the combined network inputs as disclosed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie (US 10354393 B2) is pertinent because it discusses determining the motion trajectory of a target object based on a first control point, a second control point, a first direction vector and a second direction vector.
Anfindsen (US 20040193321 A1) is pertinent because it discusses motion control of a robot by modifying a given sequence of waypoints.
Takahashi (US 20200379473 A1) is pertinent because it discusses a mobile robot that uses a neural network to generate a motion path involving evaluating error by summing the distances between reference points.
Tang (US 20210276188 A1) is pertinent because it discusses using neural networks to quickly predict optimized robotic arm trajectories.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 3, 6-8, 12, 15, 17, and 20 since they do not describe all the combined network inputs as disclosed by the applicant as well as the particular methods of adjusting the displacement to the estimated trajectory in response to determining it to be parallel to a reference trajectory direction as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 3, 6-8, 12, 15, 17, and 20 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                                            /ABBY Y LIN/                    Supervisory Patent Examiner, Art Unit 3664